IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


NATIONSTAR MORTGAGE, LLC,             : No. 586 MAL 2014
                                      :
                     Respondent       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
LEROY E. GLICK AND SAVILLE S.         :
GLICK, HIS WIFE,                      :
                                      :
                     Petitioners      :


                                   ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.